Citation Nr: 1340575	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for Raynaud's Syndrome.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to May 1996.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Pursuant to a claim received in June 2008, in a rating decision issued in December 2008, the RO denied, in pertinent part, claims for service connection for a left knee disability and for Raynaud's Syndrome.  Within one year of issuance of notice of the determination, the Veteran submitted additional evidence relevant to the issues of service connection for a left knee disability and for Raynaud's Syndrome.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  The June 2008 claim only as to the issue of service connection for Raynaud's syndrome was readjudicated and denied in a September 2009 rating decision, notice of which was issued on October 1, 2009.  The next communication from the Veteran with regard to her Raynaud's Syndrome claim was received in January 2010, and may reasonably construed as a timely notice of disagreement with the September 2009 readjudication of the June 2008 claim for service connection for Raynaud's syndrome.  The June 2008 claim for service connection for a left knee disability (following receipt of additional pertinent evidence within one year of notice of the December 2008 rating decision) was readjudicated in March 2010.  See 38 C.F.R. § 3.156(b).  A timely notice of disagreement was received in June 2010, and a statement of the case as to both issues was issued in January 2011.  A substantive appeal as to both issues was received within 60 days of issuance of the statement of the case.

The issues of entitlement to service connection for a left knee disability, and for Raynaud's Syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that she suffers from a left knee disability that began in service and Raynaud's Syndrome that first manifested in service and/or is a result of exposure toxins in Atsugi, Japan.  Therefore, she contends that service connection is warranted for these disabilities.

The Veteran has been afforded two VA examinations with regard to the claims on appeal.  However, neither examination fully addressed the questions raised by the evidence.  

With respect to the Veteran's left knee disability, dislocation of the left knee was noted to have occurred prior to enlistment in May 1988, but it was not considered disabling at enlistment, and the clinical examination of the knees at the time was normal.  X-rays showed the dislocation to be well-healed.  Thereafter, in February 1991, the Veteran experienced patellofemoral pain in the left knee.  In July 2010, the Veteran had surgery for left knee patellofemoral pain with degenerative joint disease.  In the December 2012 VA opinion, the examiner opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event , or illness on the basis that the Veteran had left knee patellofemoral syndrome prior to service and no new injury in the service treatment records.  However, this opinion does not take into account the fact that the Veteran had no diagnosed disability of the left knee at her enlistment examination or discuss the left knee complaints noted in service treatment records.  Therefore, the Board determines that this opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the Raynaud's Syndrome, the Board notes that the July 2008 VA examiner indicated that there was no current disability.  However, subsequent treatment records show that the Veteran has been followed for Raynaud's Syndrome by a rheumatologist, which demonstrates a current diagnosis.  The December 2012 VA examiner stated that the Veteran's Raynaud's Syndrome symptoms were documented prior to her assignment to Atsugi, Japan, and thus, the Raynaud's Syndrome could not have resulted from exposure to toxins.  The Board notes that the Veteran was assigned to Atsugi, Japan in October 1988, approximately four months after enlistment, and Raynaud's Syndrome or complaints thereof were not documented in service treatment records prior to October 1988 or at the Veteran's enlistment examination.  Further, this opinion did not address whether the Veteran's current Raynaud's Syndrome symptoms are causally or etiologically related to her Raynaud's Syndrome symptoms in service.  

Moreover, the Board observes that whether the Veteran has Raynaud's Syndrome or another disability is in question.  Service treatment records questioned whether the Veteran's symptoms were signs of Raynaud's Syndrome.  The July 2008 VA examiner found no convincing evidence of an autoimmune disability.  VA treatment records show that the Veteran has been followed by Rheumatology for Raynaud's Syndrome while all clinical testing for the disability has been negative.  In 2011, her VA treatment providers added fibromyalgia as a possible diagnosis for her symptoms, which was also suggested by the December 2012 VA examiner.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Veteran should be afforded the appropriate VA examination to assess the nature and etiology of her claimed Raynaud's Syndrome.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to assess the etiology of her left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Does the evidence clearly and unmistakably establish that the Veteran had a disability of the left knee prior to service?  If so, was it clearly and unmistakably NOT aggravated by service?  

The examiner is instructed that in order to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was NOT aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

b. If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran had a left knee disability prior to service, or finds that the evidence does not clearly and unmistakably establish that it was NOT aggravated by service, the examiner should also provide an opinion as to the following:

Is it at least as likely as not that the Veteran's left knee disability had its onset in service or is otherwise related to her military service?  Onset of the disability may occur during service even if the Veteran would have developed the disability had she not served in the military. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  The examiner must not only document the Veteran's assertions with regard to any knee symptoms since service, but he or she must consider and discuss those complaints in the opinion.  

If the examiner finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.

2.  Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of her Raynaud's Syndrome/fibromyalgia disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Provide the diagnosis or diagnoses most appropriate to the Veteran's symptoms. 

b. Does the evidence clearly and unmistakably establish that the Veteran had Raynaud's Syndrome/fibromyalgia disability prior to service?  If so, was it clearly and unmistakably NOT aggravated by service?  

The examiner is instructed that in order to find that the disability in question clearly and unmistakably preexisted service and clearly and unmistakably was NOT aggravated by service, the evidence must be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

c. If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran had Raynaud's Syndrome/fibromyalgia disability prior to service, or finds that the evidence does not clearly and unmistakably establish that it was NOT aggravated by service, the examiner should also provide an opinion as to the following:

d. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's Raynaud's Syndrome/fibromyalgia disability is a result of her military service, to include exposure to toxins in service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

2. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).
 
3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


